171 Ga. App. 206 (1984)
319 S.E.2d 71
YATES
v.
CARLISLE.
68306.
Court of Appeals of Georgia.
Decided June 14, 1984.
Lawrence Yates, pro se.
A. Paul Cadenhead, E. Clayton Scofield III, M. Lee Cheney, for appellee.
BANKE, Presiding Judge.
This is an appeal by the plaintiff from the grant of the defendant's motion for summary judgment in a legal malpractice action. The defendant supported his motion with his own affidavit to the effect that he had exercised due skill and diligence in representing the *207 plaintiff. The plaintiff produced no contrary expert opinion evidence in opposition to the motion. Held:
Where the plaintiff in a professional malpractice case would be required to introduce expert opinion evidence in order to prevail at trial, and the defendant produces contrary expert opinion on motion for summary judgment, the burden shifts to the plaintiff to produce expert opinion in support of his claim. Otherwise, no issue remains for jury resolution, and the defendant is entitled to summary judgment. Howard v. Walker, 242 Ga. 406 (249 SE2d 45) (1978); Savannah Valley &c. Assn. v. Cheek, 248 Ga. 745 (285 SE2d 689) (1982).
An attorney may make an affidavit as an expert in his own behalf. Rose v. Rollins, 167 Ga. App. 469, 471 (306 SE2d 724) (1983). It follows that the trial court did not err in granting summary judgment to the defendant in this case. Accord Rose v. Rollins, supra; Hughes v. Malone, 146 Ga. App. 341 (247 SE2d 107) (1978).
Judgment affirmed. Pope and Benham, JJ., concur.